Title: To James Madison from Joseph Forman, 25 June 1802 (Abstract)
From: Forman, Joseph
To: Madison, James


25 June 1802, Baltimore. Encloses a return of American ships that arrived in the port of Rotterdam between 1 Jan. and 1 Aug. 1801. Return for the second half of 1801 will be forwarded as soon as it is sent by Lawson Alexander, who is acting as consul in his absence. Encloses also his account with the U.S. with vouchers [not found]. Requests that the amount due him be placed to his credit with the collector of Baltimore to enable him to close his accounts with the U.S. Will visit JM before he leaves for Holland “& take directions about some matters interesting to the Consulate & which I hope will meet with Legislative Assistance the next session of Congress.”
 

   
   RC and enclosure (DNA: RG 59, CD, Rotterdam, vol. 1). RC 2 pp. Surviving enclosure (one oversize page), headed, “Return of American Vessells arrived in the Port of Rotterdam since the 1st. day of Jany 1801 to the 1st. day of August same year,” lists forty-three ships.



   
   Joseph Forman reiterated his request for a settlement of his account in a letter to Brent of 18 Sept. 1802 (not found), to which Brent replied on 30 Sept. 1802 (DNA: RG 59, DL, vol. 14) that “a full reimbursement of the advances” made by U.S. consuls for the relief of seamen could not be made under the Treasury Department’s interpretation of the current law. Brent went on to say that a new law would probably be proposed at the next session of Congress and in the meantime decisions on such claims had been postponed; “this it is that delays the settlement of your account, as it appears to be chiefly founded on advances to seamen.”



   
   A full transcription of this document has been added to the digital edition.

